Citation Nr: 1756217	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  17-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence was submitted to reopen the delayed stress syndrome (now acquired psychiatric disorder, to include posttraumatic stress disorder and depression) claim, and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran had qualifying service from August 1963 to August 1966.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

Delayed stress syndrome was recharacterized as an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  Service connection for delayed stress syndrome was denied in a June 1992 rating decision that became final; new and material evidence (NME) was since received.  

2.  The Veteran's acquired psychiatric disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  NME was received to reopen the delayed stress syndrome claim.  See 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria have been met for service connection for an acquired psychiatric disorder.  See 38 U.S.C. §§ 1110, 1154(b) (West 2012); 38 C.F.R. § 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for delayed stress syndrome was denied in a June 1992 rating decision on the basis of no verified in-service stressor; that decision became final.  Since that decision, the record was augmented with various treatment records and lay statements.  This evidence is new, in that it is not cumulative or redundant of that previously of record, and material, in that it is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.  As such, reopening is warranted.  Additionally, the Veteran's current diagnoses of depression and PTSD have been etiologically related to consistently-reported, in-service events (details omitted to avoid retraumatization).  See September 2016 VA examination.  As such, service connection is warranted.


ORDER

Reopening of the delayed stress syndrome claim is granted.

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


